Case 3:20-cv-00098-REP Document 138 Filed 04/14/20 Page 1 of 2 PageID# 3458



                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF VIRGINIA
                              Richmond Division




STEVES AND SONS, INC.,

      Plaintiff,

V.                                        Civil Action No. 3:20cv98


JELD-WEN, INC.,


      Defendant.




                                     ORDER


      Having considered JELD-WEN'S MOTION TO FILE UNDER SEAL (ECF

No. 82), and the supporting memorandum, and for good cause shown,

and the requirements of Local Civil Rule 5 and the decisions in

Ashcraft, et al. v. Conoco, Inc., 218 F.3d 288 (4th Cir. 2000), In

re Knight Publishing Co., 743 F.2d 231 (4th Cir. 1984) and Stone

V. Univ. of Maryland, 855 F.2d 178 (4th Cir. 1988) having been

met, and the defendant asserting that the documents requested to

be    sealed   are   designated      confidential   under   the    STIPULATED

PROTECTIVE ORDER (ECF No. 25) entered herein, it is hereby ORDERED

that JELD-WEN'S MOTION TO FILE UNDER SEAL (ECF No. 82) is granted

and    JELD-WEN'S    ANSWER    AND    AFFIRMATIVE   DEFENSES      TO   STEVES'

COMPLAINT FOR INJUNCTIVE AND DECLARATORY            RELIEF, DAMAGES, AND

SPECIFIC PERFORMANCE (ECF No. 85) is filed under seal; provided
Case 3:20-cv-00098-REP Document 138 Filed 04/14/20 Page 2 of 2 PageID# 3459
